DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 19-29 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to Claim 29, the claim states “storing the separation media with associated 211At isotopes”. [0020] of the instant specification states that “once loaded on 
The Examiner cannot find motivation in the prior art for storing the separation media with associated 211At isotopes, especially since the 211At isotopes only have a half-life of 7.21 hours (Wilbur US 2016/0053345, [0007]). No prior art rejections are made for Claim 29 at this time.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 20, it is unclear whether “prior to eluting” refers to recovery of Bi as an eluent or eluting 211At isotopes. For the purpose of examination, “prior to eluting” will refer to prior to eluting 211At isotopes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbur (US 2016/0053345) in view of Fassbender (US 2015/0292061).
With regard to Claims 19, 22, 23, and 25, Wilbur discloses methods and automated methods for purifying and isolating astatine-211 from bismuth metal (Abstract). Wilbur discloses a method for producing a purified 211At isotope product from dissolved cyclotron targets ([0007]-[0009]). Wilbur discloses dissolving a cyclotron target containing 211At and Bi in a nitric acid solution to form a first solution comprising 211At and Bi-nitrate salts (Claim 19), wherein the cyclotron target is a bismuth target (Claim 22) ([0007]-[0008], [0037], method includes dissolving an amount of bismuth metal containing unpurified astatine-211 in nitric acid to provide a purification mixture (211At isotopes and Bi nitrate salts)).
Wilbur discloses removing the liquid from the first solution to form a first composition comprising 211At and Bi-nitrate salts; dissolving the first composition in an HCl solution to form a second solution comprising the 211At and Bi in an HCl solution (0041]-[0042], nitric acid is removed to provide an unpurified bismuth/astatine-211 residue which is dissolved in hydrochloric acid (HCl) to provide a purification mixture).
Wilbur discloses preparing a separation media with conditioning solution comprising HCl to acidify the separation media (Claim 19), wherein the conditioning Claim 25)  ([0064], 10 mL of 8 M HCl conditioning solution used for an 800 mg PEG column).
Wilbur discloses passing the second solution through the separation media to associate 211At isotopes with the media and recover Bi as an eluent ([0049], [0050], following addition of the purification mixture to the coated resin column (passing second solution through the separation media to associate 211At isotopes), the column is eluted with acid to effectively separate bismuth in the purification mixture from the desired astatine-211 on the resin (recover Bi as an eluent)).  
Wilbur discloses that after the bismuth metal is eluted with an appropriate acid, the astatine-211 is eluted with an appropriate base ([0049], [0050]).
Wilbur discloses that in addition to a PEG resin, the separation media may be a cation-exchange resin ([0044], non-PEG media, Claim 23).
However, Wilbur is silent to preparing the cation exchange separation media with conditioning solution comprising HCl to acidify the separation media (Claim 19), wherein the conditioning solution is 8 M HCl (Claim 25).
Wilbur discloses that the unpurified bismuth/astatine-211 residue is dissolved in HCl which has a molarity of about 8 M ([0043]), which is the same molarity as the HCl conditioning solution used for the PEG column in Wilbur ([0064]). Wilbur discloses that the purification mixture may be purified on an ion exchange or cation exchange column ([0044]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for Wilbur to prepare the cation exchange separation media with conditioning solution comprising HCl to acidify the separation media (Claim 19), Claim 25), as taught by Wilbur, in order to condition the non-PEG column using the same acid solution which the target solution is dissolved in.
However, modified Wilbur is silent to passing an At elution solution comprising HNO3 through the separation media to elute 211At isotopes from the separation media and provide 211At isotopes in an HNO3 solution.
Fassbender discloses that protactinium, actinium, radium, radiolanthanides and other radionuclide fission products were separated and recovered from a proton-irradiated thorium target (Abstract). Fassbender discloses that after separation of protactinium on a strongly basic anion exchanger resin, soluble thorium, actinium, radium, and radiolanthanides may be treated and loaded onto a cationic exchanger resin and eluted (Abstract). 
Fassbender discloses that the radionuclide fission products were eluted separately from the cation exchanger resin using nitric acid in increasing concentrations ([0040], [0041]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to pass an At elution solution comprising HNO3 through the separation media of modified Wilbur to elute 211At isotopes from the separation media and provide 211At isotopes in an HNO3
With regard to Claim 20, Wilbur discloses further comprising the step of washing the column with a wash solution comprising HCl prior to eluting ([0049], acid used to elute bismuth metal is wash solution prior to eluting 211At isotopes).
With regard to Claim 21, modified Wilbur is silent to wherein the At elution solution has a molarity between 7.5 M and 15.8 M.
As above, Fassbender discloses that the radionuclide fission products were eluted separately from the cation exchanger resin using nitric acid in increasing concentrations ([0040], [0041]). Fassbender discloses that a portion of the radionuclides were eluted using preferably 10 M nitric acid ([0041]).
As the elution of radionuclides is a variable that can be modified, among others, by increasing the concentration of nitric acid, the precise concentration of nitric acid to elute the radionuclide of astatine-211 would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed nitric acid having a molarity between 7.5 M and 15.8 M cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of the nitric acid in the method of modified Wilbur to elute astatine-211 (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 24, modified Wilbur is silent to the cation exchange column (separation media) being a macroporous polymer resin.
Fassbender discloses that protactinium, actinium, radium, radiolanthanides and other radionuclide fission products were separated and recovered from a proton-irradiated thorium target (Abstract). Fassbender discloses that after separation of protactinium on a strongly basic anion exchanger resin, soluble thorium, actinium, radium, and radiolanthanides may be treated and loaded onto a cationic exchanger resin and eluted (Abstract).
Fassbender discloses an example of a cationic BIORAD AG MP-50 macroporous resin which has sulfonic acid functional groups attached to a styrene/divinylbenzene copolymer lattice ([0032]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the cation exchange column of Wilbur is a macroporous polymer resin, as taught by Fassbender, for separating astatine-211 from bismuth metal.
With regard to Claim 26, modified Wilbur is silent to further comprising passing the conditioning solution through the separation media for at least one sample column at a flow rate less than or equal to 2 mL/min.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the 8 M HCl conditioning solution of modified Wilbur to be passed through the separation media for at least one sample column at a flow rate less than or equal to 2 mL/min, as taught by Wilbur, in order to establish the same loading condition as to be used for the target solution flow rate.
With regard to Claim 27, Wilbur discloses providing a first volume of the second solution to the separation media and providing a second volume of the At elution solution for a PEG column to the separation media, wherein the first volume is greater than the second volume ([0064], 10 mL of 211At and Bi solution was loaded onto PEG column, washed to remove Bi, then the 211At was eluted with 4 mL of concentrated NH4OH).
However, modified Wilbur is silent to providing a first volume of the second solution to the separation media and providing a second volume of the At elution solution for the cation exchange column to the separation media, wherein the first volume is greater than the second volume.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for modified Wilbur to provide a first volume of the second solution to the separation media and providing a second volume of the At elution solution for the 211At isotopes from a cation exchange column, and since Wilbur discloses wherein the first volume is greater than the second volume for elution of 211At isotopes from a PEG column.
With regard to Claim 28, Wilbur discloses wherein the second solution in the case of a PEG column is provided to the separation media at a flow rate less than or equal to 2 mL/min ([0064]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the second solution in the case of the cation exchange column is provided to the separation media at a flow rate less than or equal to 2 mL/min, since Wilbur states that either a cation exchange or PEG column may be used to purify astatine-211 from bismuth.
Response to Arguments
The Examiner notes that no arguments regarding the combination of Wilbur and Fassbender have been submitted with the filing dated 11 March 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777